                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JOHN BARKER,                                        Case No.16-cv-07186-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                             INTERIM ORDER RE PENDING
                                                 v.                                          DISCOVERY DISPUTES
                                  10

                                  11     INSIGHT GLOBAL, LLC, et al.,                        Re: Dkt. Nos. 198, 199
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13     INSIGHT GLOBAL, LLC,                                Case No.17-cv-00309-BLF (VKD)
                                                        Plaintiff,
                                  14
                                                                                             Re: Dkt. Nos. 49, 50, 51, 52, 53
                                                 v.
                                  15

                                  16     BEACON HILL STAFFING GROUP, LLC,
                                                        Defendant.
                                  17

                                  18          On January 18, 2019, the Court held a discovery hearing and conducted an extended

                                  19   discussion with the parties regarding their seven pending discovery disputes in these related

                                  20   actions. As discussed, the parties shall confer further about the possible resolution of those

                                  21   matters. By January 28, 2019, the parties shall file a joint status report advising as to (1) any

                                  22   issues that have been resolved; (2) any issues that remain in dispute; and (3) whether a telephonic

                                  23   discovery conference would be helpful.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 18, 2019

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
